EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 9 July 2021 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Substitute Specification:
Page 147, in paragraph [000430], second line therein, “46E” has been rewritten as --46B--. Page 150, in paragraph [000440], second line therein, “4750-4756” has been rewritten as --4750, 4752, 4754 and 4756--.
Comments:
The above amendments have been made by an informal examiners amendment to correct an obvious incorrect figure designation (i.e. there is no Fig. 46E in the filed drawings) and to provide for the proper sequence of reference numbers (i.e. only the even reference numbers) rather than the obviously inappropriate hyphenated (i.e. inclusive) sequence of reference numbers. 
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide system comprising a scattering device for generating a second non-fundamental wave mode from a first non-fundamental wave mode--.
Claims 1, 5-13; 14-18; 19-23 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee